(English Translation)
 
Exhibit 10.11
 
Material Purchase Contract of Zhongzheng Building


Party A: (Buyer) Beijing PKU Chinafront Technology CO., LTD.


Party B: (Seller) Huapeng (Group) Co., Ltd.
 
Upon amicable consultation, Party A and Party B enter into the following
Contract with regard to the construction project of Zhongzheng Building based on
the principle of good faith cooperation.
 
1.
The Parties agree that Party B shall provide Party A with the following products
(See the Schedule of the Contract for details.).



2.
Quality Standard: Produced according to the industry standard JB/T10216-2000 and
the requirements in the bid document.



3.
Requirements: Plastic jetting color will be silver gray.



4. Date, Place and Method of Delivery
 
Delivery date


Delivery date of the first installment of the goods: Party B shall provide Party
A with the first installment of goods before January 5, 2005 (included). See
Annex 1 of the Contract for concrete names, specifications and quantity of the
goods.
 
Delivery date of the second installment of the goods: Party B shall provide
Party A with the second installment of goods before January 10, 2005 (included).
See Annex 1 of the Contract for concrete names, specifications and quantity of
the goods.
 
Delivery date of the third installment of the goods: Party B shall provide Party
A with the third installment of goods before January 15, 2005 (included). See
Annex 2 of the Contract for concrete names, specifications and quantity of the
goods.
 
Delivery method: Party B shall deliver the goods in installments according to
the progress of the project as required by Party A after the execution of the
Contract.
 
Place of delivery: Building site of Zhongzheng Building
 
Price: RMB 996, 980.00
 
Method of Payment


Method of payment of the contract price: The contract price will be calculated
in RMB.
 
After the execution of the Contract, Party A shall pay Party B 20% of the total
price of the Contract RMB 199,369.00 as the advance payment of equipments before
January 4, 2005 (included); pay 60% of the total price of the Contract RMB
598,188.00 within seven working days after the arrival of all the equipments at
the site and passing of the acceptance check jointly conducted by Party A and
the project supervision party; pay 15% of the total price of the Contract RMB
149,547.00 within seven working days after completing the installation of bridge
supports and passing the acceptance check of the separate project; and pay the
remaining 5% of the total price RMB 49,849.00 upon expiration of Party B’s free
guarantee period of twelve months.
 

--------------------------------------------------------------------------------


 
Liability for Breach of Contract


If Party B fails to deliver the goods on time within the delivery term as
required by the Contract, it shall pay Party A the liquidated damages at 5‰ of
the total price of the equipments that shall be delivered for each delayed day.
Amount of the liquidated damages shall not exceed 5% of the total invoice price
of the delayed goods.
 
If Party A fails to make the payment within the time limit as required by the
Contract, it shall pay Party A the liquidated damages at 5‰ of the amount
payable at that time for each delayed day up to 5% of the total amount payable
at that time.
 
Guarantee Period


Party B’s free guarantee period is twelve months after the delivery of the
entire equipments.
 
Dispute Settlement


Any dispute arising during the performance the Contract shall be settled through
consultation between the Parties based on the attitude of amicable cooperation.
If the dispute may not be settled through consultation, either Party may bring
an action before People’s Court of Haidian District.
 
Execution


This Contract (including its annexes) is made in four originals with equal legal
effect, and each Party holds two. This Contract will take effect after sign and
stamped by the Parties and remain valid within two years from the date of
conclusion.
 
The annexes of the Contract have equal legal effect with the Contract.
 
Annexes


1. Schedule of the Contract


2. Annex 1 of the Contract


3. Annex 2 of the Contract


4. Annex 3 of the Contract


Miscellaneous


Matters not covered herein shall be settled by the Parties through consultation.
 
Party A: Beijing PKU Chinafront Technology CO., LTD.
Representative of Party A: Zhang Zongping

Seal of Party A:

Date: December 28, 2004

Address: Room 717, Block B, Yinwang Center, 113 Zhichun Road, Haidian District,
Beijing City

Telephone: 82671299

Fax: 62637657
 

--------------------------------------------------------------------------------




Party B: Huapeng (Group) Co., Ltd.

Representative of Party B:

Seal of Party B:

Date: December 28, 2004

Address:

Telephone: 13901123218

Fax: 0511-8410008
 
Schedule of the Contract
 

Name of the Project: Zhongzheng Building
Unit: Yuan

 
Sequence Number
 
Name
 
Specification
 
Unit
 
Quantity
 
Unit Price
 
Amount
 
Remarks
 
1
   
Plastic Jetting Bridge Support
   
300*200
   
M
   
2700
   
138
   
372600
       
2
   
Plastic Jetting Bridge Support
   
(200+100)*100
   
M
   
2800
   
103
   
288400
   
With clapboard
 
3
   
Plastic Jetting Bridge Support
   
(250+50)*100
   
M
   
1200
   
103
   
123600
       
4
   
Plastic Jetting Bridge Support
   
200*100
   
M
   
600
   
69
   
41400
       
5
   
Plastic Jetting Bridge Support
   
(400+200)*200
   
M
   
50
   
270
   
13500
   
With clapboard
 
6
   
Plastic Jetting Bridge Support
   
(300+100)*100
   
M
   
80
   
146
   
11680
   
With clapboard
 
7
   
Plastic Jetting Bridge Support
   
300*100
   
M
   
400
   
90
   
36000
       
8
   
Plastic Jetting Bridge Support
   
1000*200
   
M
   
50
   
470
   
23500
       
9
   
Plastic Jetting Bridge Support
   
600*200
   
M
   
80
   
222
   
17760
       
10
   
Plastic Jetting Bridge Support
   
(300+300)*200
   
M
   
5
   
270
   
1350
   
With clapboard
 
11
   
Plastic Jetting Bridge Support
   
50*50
   
M
   
30
   
22
   
660
       
12
   
Plastic Jetting Bridge Support
   
200*200
   
M
   
6
   
116
   
696
       
13
   
Horizontal T-junctions of equal diameters
   
300*200
   
Section
   
63
   
228
   
14364
       
14
   
Horizontal T-junctions of equal diameters
   
300*100
   
Section
   
152
   
125
   
19000
       
15
   
Horizontal bend of equal diameters
   
300*200
   
Section
   
80
   
221
   
17680
       
16
   
Horizontal bend of equal diameters
   
300*100
   
Section
   
170
   
87
   
14790
       
17
                                           
18
                                           
19
   
Total
                           
996,980
       

 
Huapeng (Group) Co., Ltd.
December 28, 2004
 

--------------------------------------------------------------------------------


 
Annex 1 of the Contract
 

Name of the Project: Zhongzheng Building
Unit: Yuan

 
Sequence Number
 
Name
 
Specification
 
Unit
 
Quantity
 
1
   
Plastic Jetting Bridge Support
   
300*200
   
M
   
1000
 
2
   
Plastic Jetting Bridge Support
   
(200+100)*100
   
M
   
1000
 
3
   
Plastic Jetting Bridge Support
   
(250+50)*100
   
M
   
400
 
4
   
Plastic Jetting Bridge Support
   
200*100
   
M
   
200
 
5
   
Plastic Jetting Bridge Support
   
300*100
   
M
   
125
 
6
   
Horizontal T-junctions of equal diameters
   
300*200
   
Section
   
50
 
7
   
Horizontal T-junctions of equal diameters
   
300*100
   
Section
   
50
 
8
   
Horizontal bend of equal diameters
   
300*200
   
Section
   
30
 
9
   
Horizontal bend of equal diameters
   
300*100
   
Section
   
40
 
10
                         
11
                         
12
   
Total
                   

 
Annex 2 of the Contract
 

Name of the Project: Zhongzheng Building
Unit: Yuan



Sequence Number
 
Name
 
Specification
 
Unit
 
Quantity
 
1
   
Plastic Jetting Bridge Support
   
300*200
   
M
   
1000
 
2
   
Plastic Jetting Bridge Support
   
(200+100)*100
   
M
   
1000
 
3
   
Plastic Jetting Bridge Support
   
(250+50)*100
   
M
   
400
 
4
   
Plastic Jetting Bridge Support
   
200*100
   
M
   
200
 
5
   
Plastic Jetting Bridge Support
   
300*100
   
M
   
125
 
6
   
Total
                   

 

--------------------------------------------------------------------------------


 
Annex 3 of the Contract
 

Name of the Project: Zhongzheng Building
Unit: Yuan



Sequence Number
 
Name
 
Specification
 
Unit
 
Quantity
 
1
   
Plastic Jetting Bridge Support
   
300*200
   
M
   
700
 
2
   
Plastic Jetting Bridge Support
   
(200+100)*100
   
M
   
800
 
3
   
Plastic Jetting Bridge Support
   
(250+50)*100
   
M
   
400
 
4
   
Plastic Jetting Bridge Support
   
200*100
   
M
   
200
 
5
   
Plastic Jetting Bridge Support
   
(400+200)*200
   
M
   
50
 
6
   
Plastic Jetting Bridge Support
   
(300+100)*100
   
M
   
80
 
7
   
Plastic Jetting Bridge Support
   
300*100
   
M
   
150
 
8
   
Plastic Jetting Bridge Support
   
1000*200
   
M
   
50
 
9
   
Plastic Jetting Bridge Support
   
600*200
   
M
   
80
 
10
   
Plastic Jetting Bridge Support
   
(300+300)*200
   
M
   
5
 
11
   
Plastic Jetting Bridge Support
   
50*50
   
M
   
30
 
12
   
Plastic Jetting Bridge Support
   
200*200
   
M
   
6
 
13
   
Horizontal T-junctions of equal diameters
   
300*200
   
Section
   
13
 
14
   
Horizontal T-junctions of equal diameters
   
300*100
   
Section
   
102
 
15
   
Horizontal bend of equal diameters
   
300*200
   
Section
   
50
 
16
   
Horizontal bend of equal diameters
   
300*100
   
Section
   
130
 
17
                         
18
                         
19
   
Total
                   

 

--------------------------------------------------------------------------------

